Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the attorney, Robert Hess (Reg. No. 32,139), on 08/12/2021.
 The attorney agreed to amend all the independent claims to avoid antecedent basis issues.

The application has been amended as follows: 
In claim 1, line 2, “a brewing chamber,” has been deleted and replaced by -- a brewing chamber adapted to obtain a beverage, --.
In claim 20, line 2, “a brewing chamber,” has been deleted and replaced by -- a brewing chamber adapted to obtain a beverage, --.
In claim 21, line 2, “a brewing chamber,” has been deleted and replaced by -- a brewing chamber adapted to obtain a beverage, --.
adapted to obtain a beverage, --.
In claim 24, line 2, “a brewing chamber,” has been deleted and replaced by -- a brewing chamber adapted to obtain a beverage, --.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Wong (US 6,526,872), Bicht (US 2006/0037481) and Miller (US 2005/0279216).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein if the beverage to be dispensed is an espresso coffee as a result of being so selected, the control unit commands the electrovalve to open the exit of the brewing chamber after a first time lapse and with a selected flow rate and then, if the beverage to be dispensed after the espresso is an "Americano" coffee as a result of being so selected, the control unit commands the valve to open the exit of the brewing chamber after a second time lapse, shorter than the first time lapse, and with a higher flow rate.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 20, the piezoelectric valve is operative during a stand-by of the dispensing machine when no beverage is being prepared to enable cleaning of a shutter member of the piezoelectric valve and of a related seat by imparting vibrations to the shutter member that move the shutter member within the related seat to create friction between an end of the shutter and the related seat that results in detachment of residues left by dispensed beverages.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 21, wherein the piezoelectric valve is operative during a stand-by of the dispensing machine when no beverage is being prepared to enable cleaning of a shutter member of the piezoelectric valve and of related seat elements by imparting vibrations to the shutter member that move the shutter member within the related seat to create friction between an end of the shutter and the related seat that results in detachment of residues left by dispensed beverages, wherein at least one of the shutter member and the seat elements are made of piezoelectric materials and opening/closing of the piezoelectric valve is obtained upon supplying a voltage to at least one of said shutter member and seat elements.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 23, wherein the electrovalve includes a shutter and a related seat, the electrovalve being operative in a manner such that as the control unit excites piezoelectric material of at least one of the shutter and the related seat, the piezoelectric material undergoes an expansion that is a dimension change so that an extent of opening of the electrovalve depends upon an extent of the expansion that arises in response to powering the piezoelectric material with an appropriate voltage.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 24, the electrovalve includes two disc plates having respective slots arranged at the exit of the brewing chamber, the two disc plates being arranged one abutting each other and being rotatable with respect to each other to regulate the beverage flow rate existing said brewing chamber by adjusting the superimposition of the respective slots relative to each other.

Examiner’s Comment
 	The closest prior art was Wong. The prior art show that a beverage dispensing machine having at least one electro valve and at least one sensor for providing feedback for controlling electrovalve. However, Philip does not show the above valve material and particular structures. 





Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761